o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc ita genin-121838-10 number release date uil -------------------- ----------------------------------------------------------------- ------------------------------------------------------------------------ ---------------- ----------------------------- ------------------------------------ dear ----------- i am responding to your request for information about whether a taxpayer is subject_to federal_income_tax if the taxpayer satisfies a personal pledge to a charity with a distribution from an individual_retirement_arrangement ira specifically you asked about a situation in which a taxpayer made a legally-enforceable pledge to give money or property to a charitable_organization described in sec_501 of the internal_revenue_code subsequently the taxpayer satisfied the pledge by making a sec_408 qualified_charitable_distribution directly from the taxpayer’s ira to the charity i hope the following information is helpful sec_61 provides that gross_income means all income from whatever source derived unless a specific exception applies sec_408 provides that the term individual_retirement_account ira means a_trust created or organized in the united_states for the exclusive benefit of an individual or his beneficiaries if the written governing instrument creating the trust meets specified requirements the tax treatment of distributions from an ira is governed by sec_408 sec_408 provides generally that so much of the aggregate amount of qualified charitable distributions with respect to a taxpayer made during any taxable_year which does not exceed dollar_figure shall not be includible in gross_income of such taxpayer for such taxable_year sec_408 does not apply to distributions made in taxable years beginning after date sec_408 provides that the term qualified_charitable_distribution means any distribution from an ira other than a plan described in sec_408 or sec_408 - genin-121838-10 i which is made directly by the trustee to an organization described in sec_170 other than any organization described in sec_509 or any fund or account described in sec_4966 and ii which is made on or after the date that the individual for whose benefit the ira is maintained has attained age 70½ a distribution shall be treated as a qualified_charitable_distribution only to the extent that the distribution would be includible in gross_income without regard to sec_408 revrul_55_410 1955_1_cb_297 provides that the satisfaction of a pledge to a charitable_organization by means of a donation or gift of property that has either appreciated or depreciated in value does not give rise to a taxable gain or a deductible loss in effect revrul_55_410 holds that a charitable pledge does not create a debt for federal_income_tax purposes and is not a legal_obligation for purposes of sec_677 revrul_64_240 1964_2_cb_172 see also revrul_57_506 1957_2_cb_65 likewise by analogy a taxpayer who satisfied a pledge by making a qualified_charitable_distribution under sec_408 from his or her ira directly to a charitable_organization would not include the distribution in gross_income this letter is an information_letter which calls attention to a well-established interpretation or principle of tax law without applying it to a specific set of facts it is intended for informational purposes only and does not constitute a ruling see section dollar_figure of revproc_2010_1 2010_1_irb_1 if you have any additional questions please contact --------------------of this office at ------- ------------- sincerely michael j montemurro branch chief office of associate chief_counsel income_tax accounting
